Citation Nr: 1529397	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  13-07 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of VA benefits in the amount of $87,953.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran had active military service from October 1968 to October 1971, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision by the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In May 2015, the Veteran withdrew his request to testify at a hearing before a Veterans Law Judge.


FINDINGS OF FACT

1.  The Veteran had been in receipt of nonservice-connected VA pension benefits since 1991.

2.  The Veteran's spouse died in October 2003; he married his current spouse in September 2004; VA discovered these changes in the status of his dependents in August 2010 in the context of the Veteran's response to the Columbia, South Carolina RO requesting information related to certain diseases presumed to be associated with exposure to Agent Orange.

3.  The Veteran's assertion that he contemporaneously notified VA by telephone of changes in the status of his dependents upon the death of his wife and subsequent remarriage is credible.

4.  VA bears some fault in creation of the debt by apparently failing to have any communication regarding compensation and pension benefits with the Veteran for more than 12 years.

5.  The Veteran bears some fault in creation of the debt by failing to report on the specific form requested (VA Form 21-0516-1, Improved Pension Eligibility Verification Report (Veteran With No Children)) that his current spouse had no income or assets since their September 2004 marriage until October 2011 when she began receiving SSA disability income.

6.  The Veteran's expenses exceed his average monthly income, and he has not worked in his usual occupation as a truck driver due to disability since 1989; recovery of this overpayment would subject him to undue hardship.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, recovery of the debt in the amount of $87,953 would be against equity and good conscience; the criteria for waiver of recovery of overpayment of VA benefits are met.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recovery of an overpayment may be waived if there is no indication of fraud, misrepresentation, or bad faith, on the part of the person or the persons having an interest in obtaining the waiver, and recovery of such indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302(c) (West 2014); 38 C.F.R. §§ 1.962, 1.963 (2014).  In reviewing the record, the Board has not found any evidence of fraud, misrepresentation, or bad faith on the part of the Veteran.

In the absence of fraud, misrepresentation, or bad faith, consideration may be given as to whether recovery of the overpayment would be against equity and good conscience.  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:  (1) the fault of the debtor; (2) balancing of faults between the debtor and VA (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the veteran; (5) whether failure to collect a debt would result in the unjust enrichment of the veteran; and (6) whether the veteran changed positions to his detriment in reliance upon a granted VA benefit.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 (1994). 

By way of background, the Veteran was awarded VA nonservice-connected pension benefits in an October 1991 rating decision; neither he nor his wife, R., had any countable income.  The Veteran completed and submitted to VA Improved Pension Eligibility Verification Reports (EVRs) (VA Form 21-0517) in September 1992, September 1993, and September 1994.  In each report, he indicated that neither his income, nor that of his dependents, changed in the past year, and he remained married and living with his spouse.  In a June 1995 letter, the Veteran was notified that his pension benefits were amended.  The letter advised him that he must tell VA immediately if there is any change in the number or status of his dependents and that failure to do so would result in an overpayment that must be repaid.

Meanwhile, a December 1993 Notice of Award from the Social Security Administration (SSA) informed the Veteran that he was determined to be disabled for SSA purposes and would begin receiving payments around February 1994.  Other records in his VA claims file confirm that he terminated his SSA benefits in January 1994 in lieu of receiving VA pension benefits. 

Subsequently, the Veteran's paper and electronic claims files reflect a period of more than 12 years without correspondence from VA compensation and pension personnel to the Veteran or vice versa.  In November 2007 and November 2008 correspondence, the Milwaukee Pension Management Center (PMC) advised the Veteran that his improved pension had been amended based on cost of living adjustments and his net countable income of $0.  The letter advised the Veteran to notify VA if the income shown was incorrect or if there is any change in the number of dependents and change in income.  Similarly, in December 2007, December 2008, and December 2009 letters, the Milwaukee PMC informed the Veteran that he was not required to complete an eligibility verification report (EVR) for those years unless his situation changed.  The letters advised him that he must tell VA if he or a family member begins receiving Social Security payments or other income, if he and his spouse separate or divorce, or if he marries.

In a July 2010 letter to the Veteran, the Columbia, South Carolina RO notified the Veteran that VA was conducting a special review of his claims folder in accordance with Nehmer v. U.S. Department of Veterans Affairs, to determine if he was potentially eligible to receive retroactive benefits based on the addition of three diseases presumptively associated with exposure to certain herbicide agents used in Vietnam.  The letter asked the Veteran to provide information and to complete and return several enclosed forms, including VA Form 21-686c, Declaration of Status of Dependents, pertaining to his dependents from May 3, 1991 to the present.  The Columbia RO received the completed form one week later in August 2010.  The Veteran indicated that his first marriage ended in 1972.  His 1976 marriage to R. ended in October 2003 due to her death.  Then, he married his third wife, E., in September 2004.  He reported that he contributes all of E.'s monthly support because she did not work and had no income.

A December 2010 rating decision awarded service connection for a psychiatric disability and assigned a 10 percent disability rating, effective August 4, 2010.

In November 2011, VA conducted an inquiry to determine whether the Veteran or his spouse, E., were receiving income from the Social Security Administration (SSA).  The Veteran had no SSA income and his spouse became entitled to receive SSA disability benefits effective September 2011 with a disability onset in 1996.

In May 2012 correspondence, the Milwaukee PMC notified the Veteran that his pension had been adjusted to payment as a single veteran with no dependents, effective November 1, 2003, and that the PMC proposed to stop his monthly benefits, effective October 1, 2004 because PMC did not know whether his spouse, E., had income.  The letter explained that these actions would result in an overpayments of benefits.  The letter also informed the Veteran that the PMC needed him to complete and return a VA Form 21-0516-1, Eligibility Verification Report (EVR), for September through December 2004 and for each calendar year through 2012.

VA received a completed EVR one week later in May 2012.  The Veteran indicated that he was married and living with his spouse, E., that neither he nor his spouse had any employment income or income from other sources from September through December 2004 or during calendar year 2005, and that gross monthly income included his VA pension and E.'s SSA benefits since October 2011.  The Veteran also stated that he "reported all information as soon as it happened right on time.  I called and talked to a VA representative at the...Nashville, [Tennessee] main office."   

A May 2012 letter from the VA Debt Management Center (DMC) notified the Veteran that he was overpaid $28,960 and that his benefits would be withheld beginning August 2012 until recouped.

In an August 2012 letter, the PMC acknowledged receipt of the Veteran's May 2012 correspondence, but indicated that pension benefits were being terminated effective October 1, 2004 because he had not returned EVR reports for the calendar years 2006 through 2012 (projected).  Because he would no longer received pension benefits, the PMC informed him that he would receive service connected disability benefits at the 10 percent rate, effective September 1, 2010.  The letter advised him that as a result of the change, he had been overpaid, creating a second debt.  The DMC received a timely request from the Veteran for a waiver of overpayment in September 2012.  38 C.F.R. § 3.963(b)(2).

In October 2012, the DMC advised the Committee that the Veteran's debt had increased by $85,231, effective August 13, 2012, and that his current principal amount of debt was $112,454.  In an October 2012 decision, the Committee granted a waiver of $24,501, which covered the period from September 1, 2010 through August 31, 2012, when VA received his Declaration of Status of Dependents followed by the "unusually long delay in processing this report."  

The Committee denied a waiver in the amount of $87,953, which resulted from the Veteran's failure to report the death of his spouse and remarriage and his failure to submit evidence of his current spouse's income.  The Committee considered the Veteran's assertion that he called VA and reported the death of his spouse and remarriage; however, it "found no record of the call and cannot confirm or deny the report."  The Committee further detailed its findings that the Veteran was unjustly enriched at government expense; that financial hardship was not present because his benefits could be restarted; that collection of the debt did not defeat the purpose of the benefit, which was to afford beneficiaries income to meet their daily needs; or that he relinquished a valuable right. 

In his November 2012 notice of disagreement and in subsequent statements, the Veteran reiterated his May 2012 assertion that he called VA to report his wife's death and was assured that the information would be passed along to the proper channels and that she would be taken off as his dependent for pension purposes.  He added that his current wife had no income or assets at the time of their September 2004 marriage, nor had she accumulated any income or assets since that time to the present.  He expressed his belief that it would be reasonable to assume that the only overpayment he had received would be from the date of his wife, R.'s, death in October 2003 until his marriage to E. in September 2004.  He enclosed a Financial Status Report (VA Form 5655), reflecting average monthly expenses exceeding current income from his VA compensation benefits and his wife's SSA benefits.

In considering the "equity and good conscience" elements, the Board finds some fault of the Veteran in creating the debt.  Initially, the Board finds credible his consistent assertions that he notified VA of his wife's death in October 2003 and his remarriage in September 2004, including the plausibility of VA misplacing the record of his call to VA as he suggested in his March 2013 substantive appeal.  

Here, the Board notes that the Veteran has generally been attentive to responding quickly to VA requests for information.  In this regard, the Board finds it reasonable that the Veteran did not report changes to his marital status in response to the VA letters sent to him between November 2007 and December 2009 because he believed that VA already knew of his wife's death in October 2003 and his remarriage in September 2004, and there were no changes in his marital status or income changes since September 2004.  Thus, as a result of his belief that VA was aware of changes in his marital status, he was unjustly enriched between October 2003 and September 2004.

Still, although he has indicated that his current spouse had no income or assets since the time of their marriage in September 2004 until she began receiving SSA disability benefits in 2011, he did not provide this information individually for each calendar year on a VA Form 21-0516-1 (EVR) as requested.  To this extent, he bears some fault in contributing to the debt.  However, the Department of Veterans Affairs also bears some fault because it appears from the record that VA benefits administrators failed to communicate with the Veteran between the June 1995 and November 2007 letters regarding his amended pension, a period of more than 12 years.

The Board also finds that recovering the $87,953 debt would cause undue hardship to the Veteran and his spouse.  The Veteran has consistently indicated that his current spouse entered their September 2004 marriage with no income or assets, acquired no income or assets, and that their expenses exceed their income.  Other evidence of record reflects that the Veteran completed ninth grade, last worked in his usual occupation as a truck driver in 1989, and canceled his Board hearing due to poor health.  Recovering the debt would deprive the Veteran and his spouse of basic necessities, thereby defeating the purpose of nonservice-connected pension benefits.

In sum, consideration of equity and good conscience as to the facts and circumstances in the Veteran's case indicates a need for reasonableness and moderation in the exercise of the Government's rights.  In view of the Board's findings, recovery of the debt in the amount of $87,953 would be against equity and good conscience.  Accordingly, the Veteran's timely request for a waiver of collection is granted.
ORDER

Waiver of recovery of the debt in the amount of $87,953 is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


